UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK fs

seem
i
5

Federal Insurance Company,

Plaintiff,
19 CV 06837 (AJN)

—-V—-
ORDER

S &S8 Trucking LLC,
Defendant.

 

ALISON J. NATHAN, District Judge:
Due to the Court’s unavailability, the post discovery conference previously scheduled for

Friday, April 17, 2020 at 3:45 p.m. is hereby adjourned to Tuesday, April 21, 2020 at 3 p.m.

SO ORDERED. 7 [ou] £6
us IR

Dated: Feb Z{ _, 2020
New York, New York
ALISON J. NATHAN

United States District Judge

 

 
